Exhibit 10.3
Home Properties, L.P.
Amendment No. One Hundred Four to
Second Amended and Restated
Agreement of Limited Partnership
The Second Amended and Restated Agreement of Limited Partnership of Home
Properties, L.P. (the “Partnership Agreement”) is hereby amended effective
March 1, 2010 to substitute the “Schedule A” attached hereto for the
“Schedule A” currently attached to the Partnership Agreement. “Schedule A” is
hereby amended to reflect various changes.
GENERAL PARTNER
Home Properties, Inc.

            /s/ Ann M. McCormick       Ann M. McCormick      Secretary   

LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A

        By:   Home Properties, Inc.       as attorney-in-fact          /s/ Ann
M. McCormick     Ann M. McCormick    Secretary   

 

 